     Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 1 of 9                       PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

DONALD DESCHAINE,                                  *
                                                   *
              Plaintiff                            *
                                                   *
v.                                                 *   CIVIL ACTION NO.
                                                   *
CRD METALWORKS LLC, and                            *
CHRISTOPHER M. DUVAL                               *
                                                   *
              Defendants                           *

                          COMPLAINT AND DEMAND FOR JURY TRIAL

         NOW COMES the Plaintiff, Donald Deschaine, by and through counsel, and avers as

follows:


                                    DEMAND FOR JURY TRIAL

         The Plaintiff hereby demands a jury trial pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                    JURISDICTION AND VENUE

         1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because

the amount in controversy exceeds seventy-five thousand dollars ($75,000), exclusive of interest

and costs, and because there is complete diversity of citizenship between Plaintiff and

Defendants.

         2.        Venue in this judicial district is proper because the incident that is the subject of

this lawsuit occurred in Maine and Defendants do business in Maine. Pursuant to Rule 3(b) of

the Local Rules of the United States District Court for the District of Maine, this action is

properly filed in and assigned to the District Court of Bangor, because a substantial part of the

events or omissions giving rise to it occurred in Aroostook County, State of Maine.
  Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 2 of 9                 PageID #: 2




                                             PARTIES

       3.      Plaintiff Donald Deschaine is a resident of Town of Madawaska, County of

Aroostook, State of Maine.

       4.      Defendant CRD Metalworks LLC (hereafter “Defendant CRD”) is a

Massachusetts limited liability company with a principal place of business at 118 River Road,

Leeds, Massachusetts. Defendant CRD engages in the business of designing, manufacturing,

assembling, testing, inspection, selling and distributing automated firewood processors

throughout the United States, including the State of Maine.

       5.      At all times pertinent to this Complaint, Defendant Christopher M. Duval is and

has been the owner and manager of CRD Metalworks LLC, doing business at 118 River Road,

Leeds, Massachusetts and residing at 17 Hyde Hill Road, Williamsburg, Massachusetts.

                                             FACTS

       6.      On information and belief, Defendants CRD Metalsworks, LLC and Christopher

M. Duval have manufactured, distributed and sold many CRD Metalworks firewood processors

in the state of Maine since at least 2008.

       7.      On June 30, 2020, Plaintiff was employed by Madtown Logging and Firewood in

Madawaska, Maine as a firewood processor, and on that day and in that capacity, was operating

a 2014 CRD Metalworks Rapido Loco firewood processing machine (hereinafter “Rapido Loco

machine”).

       8.      On information and belief, Defendants sold the Rapido Loco machine to

Madtown Logging and Firewood in 2014, and since that time, it had not been significantly

modified in any way material to this case.




                                                2
  Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 3 of 9                      PageID #: 3




        9.      The Rapido Loco machine was designed by Defendants such that large pieces of a

tree trunk travel along a conveyor belt until they reach an automated circular saw that cuts the

trunk into logs of preset length. Once cut to the desired length, the log falls into a splitting

trough. Once the log lands in the splitting trough, the machine operator activates a hydraulic ram,

which, once activated, forcefully pushes the log into a fixed splitting wedge that splits the log

into pieces of firewood.

        10.     The Rapido Loco machine was designed by Defendants such that the machine

operator, while forward-facing toward the machine controls, is positioned with his or her left side

adjacent to the splitting trough described in the preceding paragraph. In this position, the

operator’s left side is separated from the splitting trough by only a metal barrier that rises to

approximately the operator’s waist. Above this waist-high barrier is an opening through which

the operator can turn to his/her left and reach down into the trough.

        11.     This opening was designed by Defendants specifically to enable the operator to

reach into the trough with a pick tool in order to manipulate logs that have landed into the

splitting trough in a position that is suboptimal for the hydraulic ram, once activated, to push the

log into the fixed splitting wedge to split it.

        12.     On June 30, 2020, Plaintiff was only on his second day on the job at Madtown

Logging and Firewood, and by that time, had been trained to activate the hydraulic ram only by

pulling down on a small lever in front of him each time he wanted to activate the hydraulic ram.

        13.     Unbeknownst to Plaintiff, the Rapido Loco machine was designed with an

alternative means of activating the hydraulic ram: a single green button labeled “Auto Split”

located to the left of the lever. This button was located such that an operator facing the splitting




                                                  3
  Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 4 of 9                      PageID #: 4




trough and reaching over the waist-high metal barrier to manipulate a log within the trough

would have his right hip/waist in the immediate vicinity of the green button.

       14.     At approximately 10:00 a.m. on June 30, 2020, Plaintiff was operating the Rapido

Loco machine when a log fell into the trough into a suboptimal position for splitting. Plaintiff

turned off the circular saw, turned to his left to face the trough, and reached with both hands into

the splitting trough to reorient the log within it. With both hands located in the trough, Plaintiff

knew that his hands could not engage the lever which he thought was the only way to activate the

hydraulic ram. He therefore believed that the hydraulic ram posed no risk to his safety.

       15.     While Plaintiff’s hands were located in the trough and attempting to manipulate

the log, on information and belief his right hip/waist inadvertently made contact with the green

“Auto Split” button and depressed it sufficiently to activate the hydraulic ram. Once activated,

the hydraulic ram smashed the log into Plaintiff’s left hand and wrist, driving the hand and wrist

into the fixed splitting wedge and amputating Plaintiff’s left hand at the wrist. In this process of

hydraulic ram activation, Plaintiff’s right hand was also fractured and severely injured.

       16.     Plaintiff’s injuries include pain, suffering, emotional distress, permanent loss of

use and function of both his hands, lost earning capacity, and he has been forced to incur bills for

his care and treatment. All of these losses will continue into the future.

                COUNT I: STRICT PRODUCTS LIABILITY
    (DEFENDANTS CRD METALWORKS, LLC AND CHRISTOPHER M. DUVAL)

       17.     Plaintiff realleges and incorporates by reference all other paragraphs in this

complaint.

       18.     Defendants developed, designed, tested, manufactured, advertised, promoted,

distributed, sold, and issued warnings regarding the Rapido Loco machine.




                                                  4
  Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 5 of 9                     PageID #: 5




       19.    The Rapido Loco machine that caused Plaintiff’s injuries was defective and

unreasonably dangerous for reasons including but not limited to the following:

       a.      The “Auto Split” button designed to activate the hydraulic ram was located in a

              position that created the risk of inadvertently activating the hydraulic ram while

              the operator’s hands were located in the splitting trough;

       b.     The “Auto Split” button activated the hydraulic ram when pressed a very shallow

              amount, with little force;

       c.     The “Auto Split” could activate the hydraulic ram with pressure from only one

              hand or even if the operator’s waist/hip bumped or jostled the button;

       d.     Feasible alternative designs to activate the “auto split” function to prevent

              inadvertent activation of the splitting ram and guarantee the operator’s hand or

              hands could not be located in the splitting trough when the ram was activated

              include, but are not limited to: a recessed or collared button for the ‘auto split’

              function; a button that required more force to depress; a different placement of the

              auto split button away from the splitting chamber; a control mechanism requiring

              two hands to activate auto split; a seat sensor so the hydraulic splitting ram cannot

              operate unless the operator is seated; or an interlocking device guarding the

              splitting chamber so that the hydraulic splitting ram cannot operate when a

              window allowing access to the splitting chamber is open;

       e.     Defendants failed to adequately warn Plaintiff or other foreseeable users about the

              risks associated with inadvertent decompression of the Auto Split button while

              users’ hands were located within the trough;

       f.     The Rapido Loco machine failed to perform as safely as an ordinary consumer




                                                5
  Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 6 of 9                    PageID #: 6




                would expect during use, because, by virtue of its defective design, its hydraulic

                ram could be inadvertently activated while the operator’s hands were located in

                the splitting trough;

             g. The risks associated with the Rapido Loco machine as designed, manufactured,

                and sold outweighed its benefits as designed, manufactured, and sold.

       20.      On June 30, 2020, the Rapido Loco machine operated by Plaintiff had not, since

Defendants sold it to Madtown Logging and Firewood, been modified in any way material to the

above-described incident in which Plaintiff was severely injured.

       21.      The defective and unreasonably dangerous condition of the Rapido Loco machine

was a proximate cause of Plaintiff’s severe injuries.

                       COUNT II: NEGLIGENCE
    (DEFENDANTS CRD METALWORKS, LLC AND CHRISTOPHER M. DUVAL)

       22.      Plaintiff realleges and incorporates by reference all other paragraphs in this

complaint.

       23.      Defendants owed a duty to foreseeable users of the Rapido Loco machine,

including Madtown Logging and Firewood employees operating the Rapido Loco, to exercise

reasonable care in developing, designing, testing, manufacturing, issuing warnings regarding,

distributing, selling, and inspecting the Rapido Loco machine.

       24.      Defendants were negligent and breached their duties for reasons including but not

limited to the following:

               a.     The owner of CRD and designer of the Rapido Loco machine, Christopher

                      M. Duval, has testified under oath he has no education in engineering, no

                      certifications of any kind, and no training or education in designing

                      machines;



                                                 6
Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 7 of 9                 PageID #: 7




         b.    The owner of CRD and designer of the Rapido Loco machine, Christopher

               M. Duval, has testified under oath that he consulted no standards or

               guidelines in designing the Rapido Loco machine and has never looked at a

               standard or guideline from ANSI or OSHA;

         c.    The owner of CRD and designer of the Rapido Loco machine, Christopher

               M. Duval, has testified under oath that he consulted with no engineers in

               designing the first Rapido Loco machine and never had anyone review the

               design of the Rapido Loco machine for safety and engineering purposes;

         d.    The owner of CRD and designer of the Rapido Loco machine, Christopher

               M. Duval, has testified under oath that he did not do anything to design the

               Rapido Loco machine to eliminate the hazard to an operator when the

               operator manipulates a log in the splitting trough of the machine, despite

               being aware of the hazard;

         e.    CRD and Christopher M. Duval had actual knowledge that logs frequently

               entered the splitting trough in a crooked or other suboptimal position for

               splitting, requiring the operator to manipulate the log in the splitting trough

               before activating the splitting ram;

         f.    Despite actual knowledge of the need for an operator to manipulate logs in

               the splitting trough Defendants failed to design, guard, or warn against the

               danger of inadvertently activating the hydraulic splitting ram while the

               operator’s hands were in the splitting trough in order to manipulate a log;

         g.    It was foreseeable that the ‘auto split’ button located at an operator’s

               waist/hip level and requiring only a shallow depression and little force to




                                            7
Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 8 of 9                 PageID #: 8




               activate the hydraulic splitting ram, could be inadvertently activated while

               the operator’s hands were in the splitting trough manipulating a log;

         h.    Defendants had actual knowledge prior to Plaintiff’s injury that on

               September 22, 2017, an operator’s hand was severed while operating a

               Rapido Loco 60 machine manufactured by Defendants when the ‘auto

               split’ button was inadvertently depressed, inadvertently activating the

               splitting ram while the operator’s hands were in the splitting trough;

         i.    Despite the availability of feasible alternative designs such as a collared or

               recessed button; a button that required more force to depress; alternative

               locations for the button away from the splitting chamber; a two-hand

               control for the ‘auto split’ button requiring both hands to engage it; a seat

               sensor so the hydraulic splitting ram cannot operate unless the operator is

               seated; or an interlocking device guarding the splitting chamber so that the

               hydraulic splitting ram cannot operate when a window allowing access to

               the splitting chamber is open, Defendants failed to employ any alternative

               designs to prevent foreseeable injury to an operator;

         j.    Defendants failed to reasonably warn Plaintiff or other foreseeable users of

               the Rapido Loco machine about the risks associated with inadvertent

               activation of the Auto Split button while users’ hands were located within

               the splitting trough;

         k.    Despite actual knowledge of at least one prior serious injury to an operator

               due to the unreasonably dangerous ‘auto split’ button, Defendants chose

               not to provide post-sale warnings, recalls, or modifications to past




                                          8
  Case 1:21-cv-00092-DBH Document 1 Filed 04/01/21 Page 9 of 9                         PageID #: 9




                         purchasers of its Rapido Loco machines and chose not to modify the design

                         of the Rapido Loco machine; and

              l.         Defendants negligently designed, manufactured, tested, inspected, issued

                         warnings regarding, and engaged in post market surveillance of the Rapido

                         Loco machine.

        25.    Defendants’ negligence was a proximate cause of Plaintiff’s severe injuries.

                    COUNT III: PUNITIVE DAMAGES
    (DEFENDANTS CRD METALWORKS, LLC AND CHRISTOPHER M. DUVAL)

        26.        Plaintiff realleges and incorporates by reference all other paragraphs in this

complaint.

        27.    Defendants’ conduct as detailed above amounts to actual or implied malice.

        WHEREFORE, for the reasons set forth above, Plaintiff Donald Deschaine demands

judgment against Defendants CRD Metalworks, LLC and Christopher M. Duval for

compensatory damages, including past and future medical expenses, lost earnings and earning

capacity, emotional distress, pain and suffering, lost enjoyment of life, permanent injury and

impairment, punitive damages, interest, costs, and such other and further remedies as this Court

deems just and equitable.

Dated: April 1, 2021                                        /s/ Dov Sacks
                                                         Dov Sacks, Esq.
                                                         James E. O’Connell, Esq.
                                                         Alicia F. Curtis, Esq.

                                                         Berman & Simmons, P.A.
                                                         P.O. Box 961
                                                         Lewiston, ME 04243-0961
                                                         (207) 784-3576
                                                         dsacks@bermansimmons.com
                                                         joconnell@bermansimmons.com
                                                         acurtis@bermansimmons.com
                                                         Attorneys for Plaintiff
1800697.doc



                                                    9
